1    MICHAEL E. MITCHELL, #240199
     MITCHELL LAW GROUP, INC.
2    334 W. Shaw Avenue, Suite A
     Fresno, California 93704
3    Telephone: (559) 222-2424
     Facsimile: (559) 222-2434
4
     Attorney for Defendant
5    DAWN WEINAND
6
                              IN THE UNITED STATES DISTRICT COURT
7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9
     UNITED STATES OF AMERICA,                          )   Citation No.: 6:19-po-00291-JDP-1
10                                                      )
                     Plaintiff,                         )   STIPULATION TO CONTINUE
11                                                      )   ARRAIGNMENT; AND ORDER THEREON
             vs.                                        )
12                                                      )   Division: Eastern District, Fresno
                                                        )   Magistrate: Hon. Jeremy D. Peterson
13                                                      )   Date: September 24, 2019
     DAWN WEINDAND,                                     )   Time: 9:00 a.m.
14                                                      )
                     Defendant.                         )
15                                                      )
                                                        )
16                                                      )
17
            IT IS HEREBY STIPULATED by and between Susan St. Vincent, Acting Legal Officer
18
     for the National Park Service, and, Defendant, DAWN WEINAND (“Ms. Weinand”), by and
19
     through his attorney of record, Michael Mitchell, that the Arraignment in the above-captioned
20
     matters set for September 24, 2019 at 9:00 a.m., be vacated, and the matter be set for
21
     Arraignment on November 19, 2019 at 10:00 a.m. This request is made due to the fact that Ms.
22
     Weinand is a safety supervisor for an oil refinery. Her supervisor is out on vacation on
23
     September 24, 2019 and Ms. Weinand is unable to be absent from work on that day.
24
     DATED: September 16, 2019                                 /s/ Michael E. Mitchell________________
25
                                                               Michael E. Mitchell Attorney for Defendant
26                                                             DAWN WEINAND

27   DATED: September 16, 2019                                 /s/ Susan St. Vincent_________________
                                                               Susan St. Vincent, Acting Legal Officer
28
                                                               National Park Service



                                       Stipulation to Continue Arraignment - 1
                                                    Order Thereon
1
                                                    ORDER
2
              It is hereby ordered that the above request to vacate the Arraignment for Defendant
3
     DAWN WEINAND, now set for September 24, 2019 at 1:00 p.m. and continue the Arraignment
4
     to November 19, 2019 at 10:00 a.m., be granted.
5

6

7
     IT IS SO ORDERED.
8

9
     Dated:     September 16, 2019
10
                                                           UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Stipulation to Continue Arraignment - 2
                                                    Order Thereon
